There were no exceptions reserved during the trial. After conviction, motion for new trial was made on the sole ground that the evidence was not sufficient to support the verdict. This motion was overruled, and this ruling is assigned as error. The facts in this case are unusual, but we cannot say, from this record, there is no evidence tending to support the theory of the state that the defendant aided and abetted Horace Rowell in forcibly ravishing Eunice Bassett. More than 2,500 years ago a wiser man than the writer has said: "There are three things which are too wonderful for me, yea, four which I know not: The way of an eagle in the air, the way of a serpent upon a rock, the way of a ship in the midst of the sea, and the way of a man with a maid." The juries had the parties before them, they heard the testimony, there are tendencies of the evidence to support the verdict, and we must affirm the judgement. Affirmed.